















EXECUTIVE CHANGE OF CONTROL AGREEMENT




This EXECUTIVE CHANGE OF CONTROL AGREEMENT is made as of June 1, 2016, by and
between WINNEBAGO INDUSTRIES, INC., an Iowa corporation (the "Company"), and
Ashis Bhattacharya (the "Executive").


RECITALS:


WHEREAS, the Executive is a senior executive and officer of the Company and has
made and is expected to continue to make major contributions to the
profitability, growth and financial strength of the Company;


WHEREAS, the Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change of Control (as hereafter defined) exists;


WHEREAS, it is in the best interests of the Company, considering the past and
future services of the Executive, to improve the security and climate for
objective decision making by providing for the personal security of the
Executive upon a Change of Control.


NOW, THEREFORE, in consideration of the foregoing premises and the past and
future services rendered and to be rendered by the Executive to the Company and
of the mutual covenants and agreements hereinafter set forth, the parties agree
as follows:


AGREEMENT:


1.     Continued Service by Executive. In the event a person or entity, in order
to effect a Change of Control, commences a tender or exchange offer, circulates
a proxy to shareholders or takes other steps, the Executive agrees that the
Executive will not voluntarily leave the employ of the Company, and will render
faithful services to the Company consistent with Executive’s position and
responsibilities, until the person or entity has abandoned or terminated its
efforts to effect such Change of Control or until such Change of Control has
occurred.


2.     Change of Control. For purposes of this Agreement, the term “Change of
Control” means the time when (i) any Person becomes an Acquiring Person, or (ii)
individuals who shall qualify as Continuing Directors of the Company shall have
ceased for any reason to constitute at least a majority of the Board of
Directors of the Company; provided however, that in the case of either clause
(i) or (ii) a Change of Control shall not be deemed to have occurred if the
event shall have been approved prior to the occurrence thereof by a majority of
the Continuing Directors who shall then be members of such Board of Directors,
and in the case of clause (i) a Change of Control shall not be deemed to have
occurred upon the acquisition of stock of the Company by a pension,
profit-sharing, stock bonus, employee stock ownership plan or other retirement
plan intended to be qualified under Section 401(a) of the Internal Revenue Code
of 1986, as amended, established by the Company or any subsidiary of the
Company. (In addition, stock


1

--------------------------------------------------------------------------------





held by such a plan shall not be treated as outstanding in determining ownership
percentages for purposes of this definition.)


For the purpose of the foregoing definition of “Change of Control”, the
capitalized terms shall have the following meanings:


(a)
“Continuing Director” means (i) any member of the Board of Directors of the
Company, while such person as a member of the Board, who is not an Affiliate or
Associate of any Acquiring Person or of any such Acquiring Person’s Affiliate or
Associate and was a member of the Board prior to the time when such Acquiring
Person shall have become an Acquiring Person, and (ii) any successor of a
Continuing Director, while such successor is a member of the Board, who is not
an Acquiring Person or any Affiliate or Associate of any Acquiring Person or a
representative or nominee of an Acquiring Person or of any affiliate or
associate of such Acquiring Person and is recommended or elected to succeed the
Continuing Director by a majority of the Continuing Directors.



(b)
“Acquiring Person” means any Person or any individual or group of Affiliates or
Associates of such Person who acquires beneficial ownership, directly or
indirectly, of 20% or more of the outstanding stock of the Company if such
acquisition occurs in whole or in part following date of the Executive’s
execution of this Agreement.



(c)
“Affiliate” means a Person that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the person specified.



(d)
“Associate” means (1) any corporate, partnership, limited liability company,
entity or organization (other than the Company or a majority-owned subsidiary of
the Company) of which such a Person is an officer, director, member, or partner
or is, directly or indirectly the beneficial owner of ten percent (10%) or more
of the class of equity securities, (2) any trust or fund in which such Person
has a substantial beneficial interest or as to which such Person serves as
trustee or in a similar fiduciary capacity, (3) any relative or spouse of such
Person, or any relative of such spouse, or (4) any investment company for which
such Person or any Affiliate of such Person serves as investment advisor.



(e)    “Person” means an individual, corporation, limited liability company,
partnership, association, joint stock company, trust, unincorporated
organization or government or political subdivision thereof.


3.    Termination Following a Change of Control. If a change of Control shall
have occurred while the Executive is still an employee of the Company, and if
the Executive’s employment with the Company is terminated, within three years
following such Change of Control, then the Executive shall be entitled to the
compensation and benefits provided in Section 4, unless such termination is a
result of: (a) the Executive’s death; (b) the Executive’s Disability (as defined
in Section 3(a) below); (c) the Executive’s Retirement (as defined in Section
3(b) below); (d) the Executive’s termination by the Company for Cause (as
defined in Section 3(c) below); or (e) the Executive’s decision to terminate
employment other than for Good Reason (as defined in Section 3(d) below).


(a) Disability. If, as a result of the Executive’s incapacity due to physical or
mental illness, the Executive shall have been absent from his duties with the
Company on a full-time basis for six months


2

--------------------------------------------------------------------------------





and within 30 days after written notice of termination is thereafter given by
the Company the Executive shall not have returned to the full-time performance
of the Executive’s duties, the Company may terminate the Executive for
“Disability.”


(b) Retirement. The term “Retirement” as used in this Agreement shall mean
termination by the Company or the Executive of the Executive’s employment based
on the Executive having attained the age of 65 or such other age as shall have
been fixed in any arrangement established with the Executive’s consent with
respect to the Executive.


(c) Cause. The Company may terminate the Executive’s employment for Cause. For
purposes of this Agreement only, the Company shall have “Cause” to terminate the
Executive’s employment hereunder only on the basis of (i) fraud,
misappropriation or embezzlement on the part of the Executive; or (ii)
intentional misconduct or gross negligence on the part of the Executive which
has resulted in material harm to the Company. Notwithstanding the foregoing, the
Executive shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters of the entire
membership of the company’s Board of Directors at a meeting of the Board called
and held for the purpose (after reasonable notice to the Executive and an
opportunity for the Executive, together with the Executive’s counsel, to be
heard before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of conduct set forth in the second sentence of this Section
3(c) and specifying the particulars thereof in detail. Nothing herein shall
limit the right of the Executive or his beneficiaries to contest the validity or
propriety of any such determination.


(d) Good Reason. The Executive may terminate the Executive’s employment for Good
Reason at any time during the term of this Agreement. For purposes of this
Agreement “Good Reason” shall mean any of the following (without the Executive’s
express written consent):


(i) the assignment to the Executive by the Company of duties inconsistent with
the Executive’s position, duties, responsibilities and status with the Company
immediately prior to a Change in Control of the Company, or a change in the
Executive’s titles or offices as in effect immediately prior to a Change in
Control of the Company, or any removal of the Executive from or any failure to
re-elect the Executive to any of such positions, except in connection with the
termination of his employment for Disability, Retirement or Cause or as a result
of the Executive’s death or by the Executive other than for good Reason;


(ii) a reduction by the Company in the Executive’s base salary as in effect on
the date hereof or as the same may be increased from time to time during the
term of this Agreement or the Company’s failure to increase (within 12 months of
the Executive’s last increase in base salary) the Executive’s base salary after
a Change in Control of the Company in an amount which at least equals, on a
percentage basis, the average percentage increase in base salary for all
officers of the company effected in the preceding 12 months.


(iii) any failure by the Company to continue in effect any benefit plan or
arrangement (including, without limitation, the Company’s 401(K) plan,
nonqualified deferred compensation plan, profit sharing plan, group life
insurance plan, and medical, dental, accident and disability plans) in which the
Executive is participating at the time


3

--------------------------------------------------------------------------------





of a Change of Control (or any other plans providing the Executive with
substantially similar benefits) (hereinafter referred to as “Benefit Plans”), or
the taking of any action by the Company which would adversely affect the
Executive’s participation in or materially reduce the Executive’s benefits under
any such Benefit Plan or deprive the Executive of any material fringe benefit
enjoyed by the Executive at the time of a Change in Control of the Company;


(iv) any failure by the Company to continue in effect any incentive plan or
arrangement (including, without limitation, the Company’s Officers Incentive
Compensation Plan, Officers Long-Term Incentive Plan, bonus and contingent bonus
arrangements and credits and the right to receive performance awards and similar
incentive compensation benefits) in which the Executive is participating at the
time of a Change of Control (or any other plans or arrangements providing him
with substantially similar benefits) (hereinafter referred to as “Incentive
Plans”) or the taking of any action by the Company which would adversely affect
the Executive’s participation in any such Incentive Plan or materially reduce
the Executive’s benefits under any such Incentive Plan by reducing such
benefits, when expressed as a percentage of his base salary, by more than 10
percentage points in any fiscal year as compared to the immediately preceding
fiscal year;


(v) any failure by the Company to continue in effect any plan or arrangement to
receive securities of the Company in which the Executive is participating at the
time of a Change of Control (or plans or arrangements providing him with
substantially similar benefits) (hereinafter referred to as “Securities Plans”)
or the taking of any action by the Company which would adversely affect the
Executive’s participation in or materially reduce the Executive’s benefits under
any such Securities Plan;


(vi) a relocation of the Company’s principal executive offices to a location
outside of Forest City, Iowa, or the Executive’s relocation to any place other
than the location at which the Executive performed the Executive’s duties prior
to a Change in Control of the Company, except for required travel by the
Executive on the Company’s business to an extent substantially consistent with
the Executive’s business travel obligations at the time of a Change in Control
of the Company;


(vii) any failure by the Company to provide the Executive with the number of
paid vacation days to which the Executive is entitled at the time of a Change in
Control of the Company;


(viii) any material breach by the Company of any provision of this Agreement;


(ix) any failure by the Company to obtain the assumption of this Agreement by
any successor or assign of the Company; or


(x) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 3(e) below.


(e) Notice of Termination. Any termination by the Company pursuant to Section
3(a), (b) or (c) shall be communicated by a Notice of Termination. For purposes
of this Agreement, a “Notice


4

--------------------------------------------------------------------------------





of Termination” shall mean a written notice which shall indicate those specific
termination provisions in this Agreement relied upon and which sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provisions so indicated. For
purposes of this Agreement, no such purported termination by the Company shall
be effective without such Notice of Termination.


(f) Date of Termination. “Date of Termination” shall mean (a) if this Agreement
is terminated by the Company for Disability, 30 days after Notice of Termination
is given to the Executive (provided that the Executive shall not have returned
to the performance of the Executive’s duties on a full-time basis during such
30-day period) or (b) if the Executive’s employment is terminated by the Company
for any other reason, the date on which a Notice of Termination is given;
provided that if within 30 days after any Notice of Termination is given to the
Executive by the Company the Executive notified the Company that a dispute
exists concerning the termination, the Date of Termination shall be the date the
dispute is finally determined, whether by mutual agreement by the parties or
upon final judgment, order or decree of a court of competent jurisdiction (the
time for appeal therefrom having expired and no appeal having been perfected).


4.    Severance Compensation upon Termination of Employment. If the Company
shall terminate the Executive’s employment other than pursuant to Section 3(a),
(b), or (c) or if the Executive shall terminate his employment for Good Reason,
then the Company shall pay to the Executive as severance pay in a lump sum, in
cash, on the fifth day following the Date of Termination, an amount equal to
three (3) times the average of the aggregate annual compensation paid to the
Executive during the three (3) fiscal years of the Company immediately preceding
the Change of Control by the Company subject to United States income taxes (or,
such fewer number of fiscal years if the Executive has not been employed by the
Company during each of the preceding three (3) fiscal years).


5.    Excise Tax - Payment Limitation.


Notwithstanding anything in this Agreement or any written or unwritten policy of
the Company to the contrary, (i) if it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement, any other agreement between the Company and the Executive or
otherwise (a "Payment"), would be subject to the excise tax imposed by section
4999 of the Internal Revenue Code of 1986, as amended, (the "Code") or any
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the "Excise Tax"), or (ii) if the Executive shall otherwise become obligated
to pay the Excise Tax in respect of a Payment, then an analysis shall be
conducted to determine if the amount payable pursuant to this Agreement, in
combination with any other payments, when taking into consideration the payment
of the Excise Tax, exceeds the amount that would otherwise be payable if the
Excise Tax was not applicable. If after the analysis the net amount received by
the Executive after deducting the Excise Tax is greater than the maximum amount
payable that would avoid the imposition of the Excise Tax, then the Company
shall pay to the Executive the amount called for in this Agreement. However, if
the net amount received by the Executive after paying the Excise Tax would be
less than the amount if the payment did not exceed an amount that would subject
it to the Excise Tax, the lower amount shall be paid. The intent of this
provision is to insure that the Executive, regardless of the Excise Tax,
receives the largest net payment possible. The parties acknowledge that the
Executive is solely responsible for the payment of any Excise Tax that is
assessed based upon a payment made pursuant to this Agreement or any other
payment made by the Company pursuant to any other plan or obligation.


5

--------------------------------------------------------------------------------





 
6.    No Obligation To Mitigate Damages; No Effect on Other Contractual Rights.


(a) The Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Executive as the result of
employment by another employer after the Date of Termination, or otherwise.


(b) The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Executive’s existing rights, or rights which would accrue solely as a result of
the passage of time, under any Benefit Plan, Incentive Plan or Securities Plan,
employment agreements or other contract, plan or arrangement.


7.    Successor to the Company.


(a) The Company will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) of all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, expressly, absolutely and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession or assignment had taken place. Any failure of the Company to
obtain such agreement prior to the effectiveness of any such succession or
assignment shall be a material breach of this Agreement and shall entitle the
Executive to terminate the Executive’s employment for Good Reason. As used in
this Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or assign to its business and/or assets as aforesaid which executes
and delivers the agreement provided for in this Section 7 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.


(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees. If the Executive should
die while any amounts are still payable to him hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there be no such designee, to the Executive’s estate.


8.    No Guaranty of Employment. Nothing in this Agreement shall be deemed to
entitle the Executive to continued employment with the Company prior to a Change
of Control, and the rights of the Company to terminate the employment of the
Executive, prior to a Change of Control, shall continue as fully as if this
Agreement were not in effect.


9.    Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt registered, postage prepaid, as follows:


If to the Company:
Winnebago Industries, Inc.
Attn: Chairman of the Board
605 W. Crystal Lake Road
P.O. Box 152
Forest City, Iowa 50436


6

--------------------------------------------------------------------------------







If to the Executive:


At the last known address in the Personnel records of the Company


or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.


10.    Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. This Agreement shall be governed by and construed in accordance with
the laws of the State of Iowa.


11.    Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


12.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


13.    Legal Fees and Expenses. The Company shall pay all legal fees and
expenses which the Executive may incur as a result of the Company’s contesting
the validity, enforceability or the Executive’s interpretation of, or
determinations under, this Agreement.


14.    Confidentiality. The Executive shall retain in confidence any and all
confidential information known to the Executive concerning the Company and its
business so long as such information is not otherwise publicly disclosed.


15.    Section 409A. This Agreement is intended to satisfy the short-term
deferral exception to Internal Revenue code Section 409A and the regulations
thereunder. This Agreement shall be administered accordingly; and if necessary,
amended to ensure satisfaction of the short-term deferral exception.




(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)




7

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have executed this agreement on the date set out
above.


 
WINNEBAGO INDUSTRIES, INC.
 
 
 
 
By:
/s/ Bret A. Woodson
 
 
Bret A. Woodson
 
 
Vice President of Administration
 
 
 
 
 
 
 
EXECUTIVE:
 
 
 
 
/s/ Ashis Bhattacharya
 
Ashis Bhattacharya





8